Title: To Benjamin Franklin from Schweighauser, [7 September 1780]
From: Schweighauser, Jean-Daniel
To: Franklin, Benjamin


[September 7, 1780]
Your Excellency wants me to have my Recourse on the above House [Puchelberg & Co. respecting the Disbursements for the Alliance] unless I excuse them. I cannot excuse them interely; because they have acted against my positive & repeated Orders; but it seems that they have been so much intimidated by Capt. Landais’s Threats, that they have not dared in a manner refuse him, and I am always obliged to bear this Advance, as they are established in that Port by me as a House en Comendite.—
Extract of a Letter from M. Schweighauser to M. Franklin, dated Sept. 7. 1780.—
